Case 21-31500-KRH   Doc 14    Filed 08/16/21 Entered 08/16/21 20:25:45   Desc Main
                             Document     Page 1 of 11
Case 21-31500-KRH   Doc 14    Filed 08/16/21 Entered 08/16/21 20:25:45   Desc Main
                             Document     Page 2 of 11




                                                                     08/16/2021


               James E. Kane
Case 21-31500-KRH   Doc 14    Filed 08/16/21 Entered 08/16/21 20:25:45   Desc Main
                             Document     Page 3 of 11
Case 21-31500-KRH   Doc 14    Filed 08/16/21 Entered 08/16/21 20:25:45   Desc Main
                             Document     Page 4 of 11
Case 21-31500-KRH   Doc 14    Filed 08/16/21 Entered 08/16/21 20:25:45   Desc Main
                             Document     Page 5 of 11
Case 21-31500-KRH   Doc 14    Filed 08/16/21 Entered 08/16/21 20:25:45   Desc Main
                             Document     Page 6 of 11
Case 21-31500-KRH   Doc 14    Filed 08/16/21 Entered 08/16/21 20:25:45   Desc Main
                             Document     Page 7 of 11
Case 21-31500-KRH   Doc 14    Filed 08/16/21 Entered 08/16/21 20:25:45   Desc Main
                             Document     Page 8 of 11




  Roxanne Peters
Case 21-31500-KRH   Doc 14    Filed 08/16/21 Entered 08/16/21 20:25:45   Desc Main
                             Document     Page 9 of 11




                                James E. Kane




     08/16/2021
Case 21-31500-KRH   Doc 14    Filed 08/16/21 Entered 08/16/21 20:25:45   Desc Main
                             Document     Page 10 of 11




      08/16/2021
Case 21-31500-KRH   Doc 14    Filed 08/16/21 Entered 08/16/21 20:25:45   Desc Main
                             Document     Page 11 of 11
